PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks payment in the amount of $4,400.36 for medical services rendered to inmates in the custody of respondent at Mount Olive Correctional Complex. The documentation for these services was not processed for payment within the appropriate fiscal year; therefore, claimant has not been paid. In its Answer, respondent admits the validity of the claim, but states that the correct amount owed to claimant is $4,015.36. Respondent further states that there were insufficient funds in its appropriation for the fiscal year in question from which to pay the claim. The claimant has reviewed the claim and agrees that the amount of $4,015.36 is the correct amount owed.
While the Court believes that this is a claim which in equity and good conscience should be paid, the Court further believes that an award cannot be recommended based upon the decision in Airkem Sales and Service, et al. vs. Dept. of Mental Health, 8 Ct. Cl. 180 (1971).
Claim disallowed.